Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,871,850 A (“Moriguchi”) and WO 2014/198881 A1 (“Bjormander”).
Considering claims 1 and 11, Moriguchi discloses a coated hard metal that may be used as a cutting tool, wherein the coated hard metal comprises a base material such as cemented carbide and a multilayered coating deposited thereupon (Moriguchi abs.).  Specifically, Moriguchi discloses that the multilayered coating includes an inner layer 2, an intermediate layer 3 of α-Al2O3, and an outer layer 4 of carbonitride of Ti, wherein content of C:N in the outer layer 4 ranges from 5:5 to 7:3 (id. col. 11 line 27-28 and col. 10 line 45-49).  Moriguchi is analogous, as the reference is directed to hard coatings located on cutting tools.  Moriguchi discloses that this outer layer 4 of TiCN is formed at a temperature of 700 to 1,100 oC via CVD (id. col. 12 line 1-15), and it is noted that this range at least overlaps the range deemed to be “moderate temperature” by the instant application (viz. 600 – 900 oC).  Thus, the outer TiCN layer of Moriguchi is deemed to be a MTCVD layer. Moriguchi further discloses that the maximum peak strength of X-ray diffraction of the outer layer could be one attributed to the (1 1 1) plane (id. col. 11 line 1-5).  Moriguchi differs from the claimed invention, as although it discloses preference for the outer layer 4 to have TiCN grains aligned to exhibit the (1 1 1) plane, it a) does not teach the extent of the alignment.  Furthermore, Moriguchi is b) silent on the preferential orientation of grains of the α-Al2O3 layer.
Re: deficiency a), it is noted that this deficiency is a quantitative one, and that the reference expressly states that the maximum peak strength of X-ray diffraction of the outer layer could be one attributed to the (1 1 1) plane, and as increasing the maximum peak strength of the (1 1 1) plane would inherently lead to a greater value of TC (1 1 1), the reference is considered to have provided sufficient motivation for increasing TC (1 1 1).  The claimed range of TC (1 1 1) is thus a workable range that naturally flows from the disclosure of the reference.  Silence of a reference on a quantitative limitation when the reference discloses the general characteristic is not deemed to support patentability unless there is evidence indicating such quantitative limitation is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; MPEP 2144.05 II.A.  In the instant case, lack of showing the criticality of the claimed range of TC (1 1 1) ≥ 3, the claimed range is held to be obvious in view of the prior art.
Re: deficiency b), it is known in the art of coated cutting tools to align the grains of an α-alumina layer to exhibit TC (0 0 12) of greater than 4 (Bjormander pg. 4 line 18-20).  Bjormander is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use α-alumina exhibiting TC (0 0 12) > 4 for the middle layer 3 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to utilize α-alumina having such a grain orientation for improved wear resistance.
Considering claim 3, Moriguchi discloses that the outer layer 4 of TiCN has thickness of 5 to 100 µm, with examples of layers having 10 µm (Moriguchi col. 3 line 41-47 and Table 1).
Considering claim 4, Moriguchi discloses that the Al2O3 layer 3 has thickness of 0.5 to 20 µm (id. col. 3 line 42-46).
Considering claim 9, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane, the limitation of claim 9 is considered met.
Considering claim 10, total thickness of layers 2, 3 and 4 is 5.6 to 125 µm (id. col. 3 line 41-47), which overlaps the claimed range.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi and Bjormander as applied to claim 1 above, and further in view of U.S. 2012/0275870 A1 (“Paseuth”).
Considering claims 5-7, Moriguchi as discussed above is silent regarding composition and grain orientation of TiCN located in the lower layer 2 of the reference.
It is known in the art of coated cutting tools to place a layer of TiCN having composition of TiCxN1-x (with 0.65 ≤ x ≤ 0.90) and having (4 2 2) plane as the primary reflection plane underneath a layer of α-alumina (Paseuth ¶ 0046 and 0050).  Paseuth is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use TiCN layer of Paseuth for the lower layer 2 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to have used such a layer for improved wear resistance and chipping resistance.
This layer is taught to have thickness of 7 – 13 µm (Paseuth ¶ 0047), which is within the range required by claim 6.
Considering claim 8, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane and lower TiCN layer exhibiting primarily(4 2 2 ) plane, the limitation of claim 8 is considered met.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,871,850 A (“Moriguchi”) in view of JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”) and WO 2014/198881 A1 (“Bjormander”).
Considering claims 1 and 11, Moriguchi (and the deficiencies of its inherent disclosure) is as discussed in ¶ 5 above and not reiterated.  
Re: deficiency a), JP ‘538 teaches an uppermost titanium carbonitride layer for hard inorganic coatings, wherein the outer surface of the uppermost TiCN layer 1) has a composition of TiC1-xNx (where x is from 0.40 to 0.98) and 2) is constituted of TiCN grains exhibiting a particular crystalline alignment.  Re: the grain orientation of the uppermost TiCN layer, JP ‘538 teaches that more than 50% of the outer surface of the uppermost TiCN layer is constituted by TiCN grains whose respective <1 1 1> orientations are angled at less than 15o relative to the direction normal to the outer surface (n.b. <1 1 1> orientation is the direction orthogonal to the (1 1 1) crystalline plane) (JP ‘538 ¶ 0006, 0007, 0046, 0047, and Fig. 4).  By simple geometric manipulations, this would mean that more than 50% of the outer surface is constituted by TiCN grains whose respective (1 1 1) crystalline planes are inclined at most 15o relative to the outer surface of the uppermost TiCN layer (id. ¶ 0047).  
Although JP ‘538 does not characterize the texture coefficient of the uppermost TiCN layer, the aforementioned teaching in JP ‘538 re: orientation of the TiCN grains serve as a proxy for the claimed texture coefficient.  As the claimed TC(1 1 1) is possible only when a significant amount of crystal grains are oriented to exhibit the (1 1 1) plane, and as alignment of the (1 1 1) plane to be parallel necessarily preclude other crystalline planes of a TiCN grain to be parallel to the outer surface, the teaching of JP ‘538 is considered to have suggested increasing TC(111) to the extent enabling the production of a TiCN layer having the claimed texture coefficient.  It is further noted that such an alignment of the TiCN grains (viz. to minimize the angle of inclination between the respective (1 1 1) crystalline planes of the TiCN grains and the outer surface of coated tool) is also the main aim of the present invention (cf. inst. app. spec. pg. 2 line 25-30), with the only difference being whereas JP ‘538 relates angle of inclination between the (1 1 1) crystalline planes and the outer surface of the coated tool, the instant application couches this minimization of angle of inclination between the crystalline planes and the substrate (which is parallel to the outer surface of the coated tool).  JP ‘538 is analogous, the reference is directed to hard coatings located on cutting tools.  Given that Moriguchi broadly discloses usage of an outer layer having TiCN grains with (1 1 1) orientation, and given that JP ‘538 is also concerned with an upper layer having TiCN with preferential (1 1 1) orientation, person having ordinary skill in the art has reasonable expectation of success teaching re: the TiCN coating taught in JP ‘538 could be applied to the upper TiCN layer of Moriguchi.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have increased the (1 1 1) plane orientation in the outer layer 4 of Moriguchi, to the extent that more than 50% of the outer surface of the outer layer 4 is constituted by TiCN grains whose respective (1 1 1) crystalline planes are inclined at most 15o relative to the outer surface, as JP ‘538 teaches that TiCN layer with high occurence of (1 1 1) plane inclined at a low angle improves chipping resistance and prolongs service life (JP ‘538 ¶ 0011).  
Re deficiency b), it is known in the art of coated cutting tools to align the grains of an α-alumina layer to exhibit TC (0 0 12) of greater than 4 (Bjormander pg. 4 line 18-20).  Bjormander is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use α-alumina exhibiting TC (0 0 12) > 4 for the middle layer 3 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to utilize α-alumina having such a grain orientation for improved wear resistance.
Considering claim 3, Moriguchi discloses that the outer layer 4 of TiCN has thickness of 5 to 100 µm, with examples of layers having 10 µm (Moriguchi col. 3 line 41-47 and Table 1).
Considering claim 4, Moriguchi discloses that the Al2O3 layer 3 has thickness of 0.5 to 20 µm (id. col. 3 line 42-46).
Considering claim 9, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane, the limitation of claim 9 is considered met.
Considering claim 10, total thickness of layers 2, 3 and 4 is 5.6 to 125 µm (id. col. 3 line 41-47), which overlaps the claimed range.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”), and Bjormander as applied to claim 1 above, and further in view of U.S. 2012/0275870 A1 (“Paseuth”).
Considering claims 5-7, Moriguchi as discussed above is silent regarding composition and grain orientation of TiCN located in the lower layer 2 of the reference.
It is known in the art of coated cutting tools to place a layer of TiCN having composition of TiCxN1-x (with 0.65 ≤ x ≤ 0.90) and having (4 2 2) plane as the primary reflection plane underneath a layer of α-alumina (Paseuth ¶ 0046 and 0050).  Paseuth is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use TiCN layer of Paseuth for the lower layer 2 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to have used such a layer for improved wear resistance and chipping resistance.
This layer is taught to have thickness of 7 – 13 µm (Paseuth ¶ 0047), which is within the range required by claim 6.
Considering claim 8, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane and lower TiCN layer exhibiting primarily(4 2 2 ) plane, the limitation of claim 8 is considered met.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi in view of WO 2016/045937 A1 (“Stiens”, cited in IDS of 4 October 2019) and Bjormander.
Considering claims 1 and 11, Moriguchi (and the deficiencies of its inherent disclosure) is as discussed in ¶ 5 above and not reiterated.  
Re: deficiency a), Stiens teaches an uppermost titanium carbonitride layer for hard inorganic coatings, wherein the outer surface of the uppermost TiCN layer 1) has a composition of Ti0.85-1.1C1-yNy (where y is from 0.4 to 0.85) and 2) is constituted of TiCN grains exhibiting TC (111) >3 (Stiens abs.).  Stiens is analogous, as it is directed to hard coatings located on cutting tools.  Given that Moriguchi broadly discloses usage of an outer layer having TiCN grains with (1 1 1) orientation, and given that Stiens is also concerned with an upper layer having TiCN with preferential (1 1 1) orientation, person having ordinary skill in the art has reasonable expectation of success teaching re: the TiCN coating taught in Stiens could be applied to the upper TiCN layer of Moriguchi.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have made the uppermost TiCN layer of Moriguchi in the manner as described in Stiens (e.g. a layer made by MT-CVD and exhibiting TC (1 1 1) > 3), as Stiens teaches that such a TiCN layer reduces likelihoods of thermal cracks and flaking (Stiens pg. 8 line 4-11).  
Re deficiency b), it is known in the art of coated cutting tools to align the grains of an α-alumina layer to exhibit TC (0 0 12) of greater than 4 (Bjormander pg. 4 line 18-20).  Bjormander is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use α-alumina exhibiting TC (0 0 12) > 4 for the middle layer 3 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to utilize α-alumina having such a grain orientation for improved wear resistance.
Considering claim 3, Moriguchi discloses that the outer layer 4 of TiCN has thickness of 5 to 100 µm, with examples of layers having 10 µm (Moriguchi col. 3 line 41-47 and Table 1).
Considering claim 4, Moriguchi discloses that the Al2O3 layer 3 has thickness of 0.5 to 20 µm (id. col. 3 line 42-46).
Considering claim 9, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane, the limitation of claim 9 is considered met.
Considering claim 10, total thickness of layers 2, 3 and 4 is 5.6 to 125 µm (id. col. 3 line 41-47), which overlaps the claimed range.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, Stiens, and Bjormander as applied to claim 1 above, and further in view of Paseuth.
Considering claims 5-7, Moriguchi as discussed above is silent regarding composition and grain orientation of TiCN located in the lower layer 2 of the reference.
It is known in the art of coated cutting tools to place a layer of TiCN having composition of TiCxN1-x (with 0.65 ≤ x ≤ 0.90) and having (4 2 2) plane as the primary reflection plane underneath a layer of α-alumina (Paseuth ¶ 0046 and 0050).  Paseuth is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use TiCN layer of Paseuth for the lower layer 2 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to have used such a layer for improved wear resistance and chipping resistance.
This layer is taught to have thickness of 7 – 13 µm (Paseuth ¶ 0047), which is within the range required by claim 6.
Considering claim 8, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane and lower TiCN layer exhibiting primarily(4 2 2 ) plane, the limitation of claim 8 is considered met.

Response to Arguments
Applicant’s arguments with respect to all 35 U.S.C. 103 rejection relying upon at least Moriguchi and JP ‘538 (pg. 6 ¶ 7+ of response dated 23 June 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, the rejection of claims 1, 3, 4, and 9-11 over Moriguchi and JP ‘538; the rejection of claim 2 over Moriguchi, JP ‘538, and Bjormander; and the rejection of claims 4-8 over Moriguchi, JP ‘538, and Paseuth have been withdrawn.  As the subject matter of previously pending claim 2 has been incorporated into presently pending independent claim 1, Applicant’s arguments against rejection of claim 2 as set forth in the previous Final Office Action are applicable to the rejections of claims 1, and 3-11 above.  
In particular, Applicant contends the following a) JP ‘538 is silent regarding actual orientation at 0o; b) Bjormander does not specifically teach value of TC (0 0 1 2) above 7.
Re: contention a), it is noted that while it is true that only crystal planes having an orthogonal that can bisect incoming and outgoing X-ray can register on XRD, which means that only a small subset of the (1 1 1) planes taught in JP ‘538 could be expected to register on XRD, the same is true for all the other crystallographic planes.  Thus, though only a small percentage of (1 1 1) planes are aligned in a way to contribute to a signal, because having such a large proportion of crystallographic planes be (1 1 1) planes oriented at less than 15 ° from parallel, the corresponding signal contributions from other crystallographic planes is also comparably small (by the same aforementioned percentage), such that signals attributable to (1 1 1) planes still predominates.  
Re: contention b), Examiner notes that Applicant is pointing to only a preferred embodiment of the reference Bjormander while ignoring the broader teachings of the reference.  Applicant is reminded that less a showing of unexpected results, nonpreferred and alternative embodiments of the reference still constitutes as prior art.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781